Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-24-2004

USA v. Dickerson
Precedential or Non-Precedential: Precedential

Docket No. 03-4450




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Dickerson" (2004). 2004 Decisions. Paper 354.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/354


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        PRECEDENTIAL   John H. Yauch [ARGUED]
                                       Office of Federal Public Defender
         UNITED STATES                 972 Broad Street
        COURT OF APPEALS               Newark, NJ 07102
      FOR THE THIRD CIRCUIT             Counsel for Appellee


              No. 03-4450
                                             OPINION OF THE COURT

  UNITED STATES OF AMERICA,
                    Appellant
                                       RENDELL, Circuit Judge.
                   v.                          On November 18, 2002, Robin
                                       Dickerson pleaded guilty to importation of
         ROBIN DICKERSON               more than 100 grams of heroin in violation
                                       of 21 U.S.C. §§ 952(a) and 960(b)(2), a
                                       Class B felony with a five-year mandatory
     Appeal from the United States     minimum sentence. After acceptance of
              District Court           responsibility and minor role adjustments
      for the District of New Jersey   were made, Dickerson’s sentencing range
    (D.C. Criminal No. 02-cr-00858)    under the United States Sentencing
              District Judge:          Guidelines was determined to be 30 to 37
     Honorable Katharine S. Hayden     months. However, the District Court
                                       granted her motion for a downward
                                       departure based on aberrant behavior,
         Argued July 12, 2004          under § 5K2.20 of the Sentencing
                                       Guidelines, and Dickerson was sentenced
  Before: RENDELL, FISHER and          to five years of probation.
 VAN ANTWERPEN, Circuit Judges.
                                              The Government appeals the
                                       District Court’s judgment of sentence,
        (Filed: August 24, 2004)
                                       urging that probation was an illegal
                                       sentence for Dickerson’s offense, and that
                                       the downward departure was erroneously
George S. Leone [ARGUED]
                                       granted. It also asserts that the de novo
Office of United States Attorney
                                       standard of review contained in the
970 Broad Street, Room 700
                                       Prosecutorial Remedies and Other Tools to
Newark, NJ 07102
                                       end the Exploitation of Children Today
 Counsel for Appellant
                                       Act of 2003, Pub. L. No. 108-21, § 401,
                                       117 Stat. 650, 670 (2003) (codified at 18
                                       U.S.C. § 3742(e)(3)(B)) (“PROTECT
Act”), applies, notwithstanding the fact             thing, but that Dickerson would not meet
that the instant departure was granted prior         them.     Dickerson agreed, apparently
to the Act’s effective date. The District            hoping to earn enough money to repay her
Court had jurisdiction based on 18 U.S.C.            overdue student loans.
§ 3231, and we have jurisdiction to
                                                             From Chino, Dickerson received
consider the Government’s appeal of the
                                                     $900 in cash, which she used to purchase
sentencing order pursuant to 28 U.S.C. §
                                                     plane tickets for her trip. She departed for
1291 and 18 U.S.C. § 3742(b). For the
                                                     the Dominican Republic on Thursday,
reasons that follow, we will vacate
                                                     February 21, 2002. When she arrived
Dickerson’s sentence, remand, and instruct
                                                     there, another man named Jose met her and
the District Court to impose a sentence that
                                                     took her to a hotel. Three days later, on
falls within the applicable Guideline range.
                                                     S und ay, Jose brought Dickerso n
                                                     approximately fifty pre-packed pellets of
                                                     heroin. Dickerson was able to ingest
  I. Factual & Procedural Background
                                                     eleven pellets and vaginally insert sixteen
        At the time of her offense, Robin            more. On Monday, February 25, 2002, she
Dickerson was twenty-four years old. She             flew back to the United States, arriving at
lived with her mother in Staten Island,              Newark International Airport, where
New York, and she had recently been                  uninvolved friends were scheduled to pick
forced to leave college after defaulting on          her up. During a routine interview with
her student loans. Over the course of her            Customs officers, Dickerson grew nervous
adult life, Dickerson was consistently               and admitted that she was transporting
employed at various jobs, ranging from               narcotics.     After receiving medical
retail sales to electronic data entry. In late       attention at a hospital, during which the
2001 and early 2002, Dickerson was                   heroin was recovered and turned over to
employed as a lab clerk at a hospital. Prior         law enforcement agents, Dickerson was
to February of 2002, Dickerson had never             arrested.
been arrested.
                                                            After spending three days in pretrial
       In the summer of 2001, Dickerson              custody, Dickerson was released on bail
was approached on a New York City street             and placed on home confinement with
by a man named Chino, and they                       electronic monitoring.        Immediately
exchanged telephone numbers at that time.            following her arrest, Dickerson cooperated
A few weeks prior to February 21, 2002,              with law enforcement agents by describing
Chino called Dickerson and asked if she              her role in the offense and her knowledge
would travel to the Dominican Republic               of other individuals involved in the
and return with narcotics in exchange for            importation scheme. However, her limited
an amount of money that could range from             knowledge of the operation was not
$2,500 to $3,000. Chino mentioned that               sufficient to support a “substantial
other women would be doing the same                  assistance” adjustment under § 5K1.1 of

                                                 2
the Guidelines. On November 18, 2002,             Guidelines. Defense counsel argued that
Dickerson entered a plea of guilty to             Dickerson’s case was extraordinary, based
importation of more than 100 grams of             on the considerations listed in the
heroin, a class B felony with a five-year         commentary following the aberrant
mandatory minimum sentence.                       behavior policy statement. He urged that
                                                  Dicke rson’s poor pe rform ance on
       On September 26, 2003, the District
                                                  psychological tests measuring intelligence,
Court sentenced Dickerson. According to
                                                  along with her history of emotional
the Presentence Report (“PSR”) prepared
                                                  problems including depression, placed her
by Dickerson’s probation officer, the
                                                  situation outside the heartland of drug
recommended offense level was 21.1 This
                                                  courier cases.3          He contended that
level took into account downward
                                                  Dickerson was particularly depressed at
adjustments based on the “safety valve”
                                                  the time of the offense, and that the brief
provision of the Guidelines in § 5C1.2, and
                                                  duration of the offense did not allow her
acceptance of responsibility pursuant to §
                                                  time to reflect on her actions. He also
3E1.1. The District Court granted a
                                                  emphasized her lack of any prior arrests or
further downward adjustment of two levels
                                                  convictions, her desire to complete
based on a finding that Dickerson played a
                                                  college, and her steady employment
minor role in the offense.2 Because this
                                                  history. In closing, he argued that a term
was Dickerson’s first offense, she had no
                                                  o f im p r i s o n m e n t w o u l d d i s r u p t
criminal history points, and she was
                                                  Dickerson’s ongoing rehabilitative efforts.
therefore assigned a criminal history
category of I. Thus, the District Court                   Dickerson and her mother each
determined that the appropriate sentencing        briefly addressed the District Court during
range under the Guidelines was 30 to 37           the hearing, describing Dickerson’s current
months.                                           employment and her relationship with her
                                                  mother. The Government relied upon its
       At the sentencing hearing, the
District Court entertained Dickerson’s
motion for a downward departure based on              3
                                                       This argument relied in part upon a
aberrant behavior under § 5K2.20 of the
                                                  psychological evaluation of Dickerson that
                                                  was performed in July and August of 2003.
     1
      The PSR also explicitly stated in           The report estimated that Dickerson was
paragraphs 70 and 71 that, pursuant to 18         functioning within a low-average
U.S.C. § 3651(a)(1), 21 U.S.C. §§ 952(a)          intelligence range, and operated at an early
and 960(b)(2)(A), and U.S.S.G. §                  elementary school level in several subject
5B1.1(b)(1), Dickerson was not eligible           areas. It also indicated that she was
for a sentence of probation.                      significantly depressed, with low self-
                                                  esteem and immaturity issues. The District
 2
  The Government does not challenge the           Court did not explicitly credit or discredit
propriety of the minor role adjustment.           any of the findings included in this report.

                                              3
written sentencing memorandum, in which
it argued that Dickerson’s case was not
extraordinary, that the requirements for an
                                                            factors like making sure my sentence
aberrant behavior departure were not met
                                                            reflects the seriousness of what somebody
by the facts here, and that none of the
                                                            did. My sentence can’t simply ignore the
sentencing objectives listed in 18 U.S.C. §
                                                            importance of providing just punishment.
3553(a) would be furthered by a reduced
                                                            And to the extent it becomes in an open
sentence.
                                                            courtroom, there are people involved with
         The District Court ultimately                      Ms. Dickerson who is going to know what
granted Dickerson’s motion for a                            kind of a sentence she got. The respect for
downward departure. The Court’s written                     the law has to be upheld in the kinds of
statement of reasons simply indicates that                  sentence that is given.
the departure was based on § 5K2.20 of                              Ms. Dickerson’s conduct can’t
the Guidelines, permitting departures for                   repeat itself. The public needs to be
aberrant behavior. The reasons for the                      protected. She needs to be deterred from
departure are explained somewhat by the                     further criminal conduct. People who hear
District Court’s oral ruling at the                         about her sentence need to know that
sentencing hearing. Preliminarily, the                      doing what she did receives appropriate
Court acknowledged its obligation to                        punishment.
impose a sentence that furthers the                                 The rehabilitation that is the feature
considerations enumerated in 18 U.S.C. §                    of sentencing for Ms. Dickerson is also
3 5 5 3 ( a ) , i n c l u d in g d e t e r re n c e ,       important. And Ms. Dickerson’s life one
rehabilitation, and the need for appropriate                hardly imagine she needs rehabilitation . .
punishment. The Court went on to explain                    . because we have here a young woman
its major reasons for departing downward,                   whose life-style, whose accomplishment
namely, because Dickerson was exploited                     before this criminal offense, whose
by those who directed the importation                       accomplishment since the criminal offense
s c h e m e , a n d b e c a u s e s h e h ad                are all on the high road. And the criminal
accomplished much in her life prior to the                  conduct is a marked departure . . . .
offense, as well as following her arrest.                           I think as [counsel] points out an
We include in the margin the relevant                       important fact which struck me . . . is, that
portion of the sentencing discussion, taken                 she barely was able to accomplish maybe
from the hearing transcript, as it is central               a third of what the folks who conscripted
to our discussion of the propriety of the                   or wanted her to import. And the mode of
departure in question.4                                     payment in terms of the amount agreed
                                                            that might have prompted Ms. Dickerson,
                                                            is the first time I have seen it by the pellet
   4
       The District Court stated:                           that she was going to get paid. It is such a
                                                            commentary on the exploitation of people
          So I have to consider important                   conscripted in these schemes. And the fact

                                                        4
                                                    statutory prohibition of a probationary
                                                    sentence.
       The District Court went on to
sentence Dickerson to five years of                        The Government advances two
probation, a departure of eleven levels             separate challenges to the sentence
from the applicable Guideline range.                imposed by the District Court. First, the
According to the Court, such a sentence             Government contends that a term of
indicated that the crime was a serious one,         probation is an illegal sentence for a
but also would enable Dickerson to                  defendant convicted of importation of
continue her efforts at rehabilitation. The         heroin. Second, the Government attacks
Court specifically noted its belief that            the downward departure for aberrant
Dickerson was not likely to engage in               behavior, arguing that the departure itself
similar criminal behavior again. At no              was not warranted, and, in the alternative,
time did the Court address, nor did the             that the extent of the departure was
Government raise, the issue of the                  unreasonable. We will address both of
                                                    these issues in turn.

that Ms. Dickerson agreed, the fact that
she was treated this way was suggesting to                  II. The Ban on Probation
me she was as far removed from somebody
                                                           Before reaching the challenges to
who had the requisite criminality . . . to do
                                                    the District Court’s decision to depart
this again . . . .
                                                    downward from the relevant sentencing
        So the way the offense was
                                                    range, we will examine whether the
committed, the way Ms. Dickerson fell
                                                    sentence was illegal in light of prohibitions
into the hands of the exploitative
                                                    on probationary sentences contained in
traffickers who used her, the way she came
                                                    applicable criminal statutes.            The
clean, the way she’s conducted her life
                                                    Government argues that such a sentence,
since, all I believe support a finding that
                                                    in a case involving importation of heroin
this motion has merited her the conduct in
                                                    in the amount charged here, violates two
committing the offense was aberrant as in
                                                    particular federal laws.           Dickerson
the guidelines, and just punishment can be
                                                    disagrees, urging that her satisfaction of
accomplished by putting Ms. Dickerson on
                                                    the prerequisites for the safety valve
a substantial period of probation that
                                                    provision of 18 U.S.C. § 3553 renders her
includes careful supervision . . . .
                                                    immune to the statutory ban on sentences
        She’s got a job right now, and she’s
                                                    of probation. Further, as both parties
a lot wiser. And I think too embarked
                                                    recognize, the prosecutor failed to raise
upon a professional career where being
savvy, doing the right thing and dealing
with people in a healthy way will all be of
assistance in her behavior, not only with
the law but in terms of her supervision.

                                                5
this objection at the sentencing hearing.5           when a plain error is brought to our
As we will explain below, we conclude                attention on appeal by a defendant who
that a probationary sentence under these             challenges aspects of his conviction or his
circumstances was plainly erroneous.                 sentence. See, e.g., United States v.
                                                     Dominguez Benitez, 124 S. Ct. 2333
                                                     (2004); United States v. Moore, 375 F.3d
         A. Standard of Review                       259 (3d Cir. 2004). Here, the Government
                                                     seeks to invoke the plain error doctrine,
        Where a party does not object or
                                                     and Dickerson urges that it should not be
otherwise bring an error to the attention of
                                                     permitted to do so. Essentially, Dickerson
the district court, we normally review for
                                                     contends that the third prong of the plain
plain error. See United States v. Olano,
                                                     error analysis, which requires us to find
507 U.S. 725, 732 (1993); Fed. R. Crim. P.
                                                     that “substantial rights” have been affected
52(b). In order to correct a sentencing
                                                     by the error, cannot have been met where
error not raised before the district court,
                                                     the Government challenges a sentence that
that standard requires us to find that there
                                                     is too low. Such a position has apparently
was: 1) an error; 2) that is plain, or
                                                     been adopted by two other courts of
obvious; and 3) that affects substantial
                                                     appeals, which have held that allowing
rights. Olano, 507 U.S. at 732; United
                                                     illegal sentences to stand would not result
States v. Plotts, 359 F.3d 247, 249 (3d Cir.
                                                     in manifest injustice where the sentence is
2004). If those three requirements are met,
                                                     less severe than it should have been. See
it is within our discretion to correct the
                                                     United States v. Posters ‘N’ Things, Ltd.,
error if it was one that “seriously affect[ed]
                                                     969 F.2d 652, 663 (8th Cir. 1992)
the fairness, integrity, or public reputation
                                                     (refusing to find plain error where the
of judicial proceedings.” Johnson v.
                                                     sentence imposed violated the statutory
United States, 520 U.S. 461, 467 (1997)
                                                     minimum); United States v. Garcia-
(internal quotation marks omitted).
                                                     Pillado, 898 F.2d 36, 39 (5th Cir. 1990)
       In the criminal context, we are most          (same). 6
often called upon to apply this standard
                                                            As the parties recognize, however,
                                                     six other courts of appeals have firmly
                                                     rejected Dickerson’s argument and applied
  5
   We note that the prosecutor also could
have raised this issue with the District
                                                       6
Court through a motion pursuant to                      Although neither of these decisions has
Federal Rule of Criminal Procedure 35(a),            been explicitly overruled, we question the
which allows the Government to seek                  continuing force of their reasoning in light
correction of a clearly erroneous sentence           of the Supreme Court’s subsequent
within seven days of sentencing.                     rejection of the “manifest injustice” test
However, the prosecutor failed to file such          for plain error, upon which both decisions
a motion.                                            seem to rest. See Olano, 507 U.S. at 735.

                                                 6
the plain error standard in the context of          was convicted under 21 U.S.C. §§ 952(a)
criminal appe als bro ugh t by the                  and 960(b)(2) for importing over 100
Government.       See United States v.              grams of heroin, a crime that is
Gordon, 291 F.3d 181 (2d Cir. 2002);                categorized as a class B felony pursuant to
United States v. Perkins, 108 F.3d 512 (4th         18 U.S.C. § 3559(a)(2). According to one
Cir. 1997); United States v. Barajas-               statutory provision, a defendant who is
Nunez, 91 F.3d 826 (6th Cir. 1996);                 found guilty of a class B felony may not be
United States v. Zeigler, 19 F.3d 486 (10th         sentenced to a term of probation. 18
Cir. 1994); United States v. Edelin, 996            U.S.C. § 3651(a)(1). And, according to
F.2d 1238 (D.C. Cir. 1993); United States           another statutory provision, a defendant
v. Rodriguez, 938 F.2d 319 (1st Cir.                who is found guilty under 21 U.S.C. § 952
1991). According to this majority view,             of importing “100 grams or more of a
the Government is equally entitled to seek          mixture or substance containing . . .
plain error review because the language of          heroin” cannot be placed on probation. 21
Rule 52(b) does not limit which party may           U.S.C. § 960(b)(2). The Government
raise a plain error before an appellate             relies on these two statutory prohibitions
court. Further, the Government’s right to           on probationary sentences, both of which
seek justice on behalf of the accuser, and          facially apply to Dickerson’s offense, to
society, in a criminal case can certainly be        argue that the District Court committed
“substantially affected” where a plainly            plain error in failing to impose a sentence
erroneous sentence that is inappropriately          of imprisonment.
light is imposed. See Gordon, 291 F.3d at
                                                           Dickerson’s response to this
193; Perkins, 108 F.3d at 517.
                                                    argument is that her eligibility for the
        We are persuaded that the majority          statutory “safety valve” provision in 18
position is the sounder one, and we                 U.S.C. § 3553(f), which exempts a subset
conclude that the language of the Rule, as          of defendants from applicable statutory
well as the aforesaid policy underlying it,         mandatory minimum sentences under
supports allowing the Government to raise           certain circumstances,7 renders the
a sentencing error on appeal, even where
that error was not brought to the attention
                                                      7
of the District Court. Thus, we will review            18 U.S.C. § 3553(f), which sets forth a
the District Court’s imposition of a                “limitation on applicability of statutory
probationary sentence for plain error,              minimums in certain cases,” states the
applying the typical plain error analysis set       following:
forth in Olano.
                                                           Notwithsta nding a ny        o th er
                                                           provision of law, in the case of an
              B. Discussion                                offense under [certain sections of
                                                           the Controlled Substances Act,
       As we have indicated, Dickerson
                                                           including 21 U.S.C. § 960,] the

                                                7
                                            prohibitions on probation inapplicable to
                                            her. Alternatively, Dickerson urges that
                                            even if the District Court erred in
       court shall impose a
                                            sentencing her to probation, we should not
       sentence pursu ant to
                                            reverse for plain error because she could
       guidelines promulgated by
                                            have been sentenced to time served based
       the United States Sentencing
                                            on her three days of pretrial confinement.
       Commission under section
                                            According to Dickerson, such a sentence,
       994 of title 28 without
                                            followed by five years of supervised
       regard to any statutory
                                            release, would have had the same practical
       minimum sentence, if the
                                            effect as a sentence of probation;
       court finds at sentencing,
                                            therefore, says Dickerson, any error here
       after the Government has
                                            was harmless and did not affect substantial
       been afforded the
                                            rights.
       opportunity to make a
       recommendation, that–                       Although our court has not
(1) the defendant does not have             previously been asked to consider the
more than 1 criminal history point,         interplay between the three statutes cited
as determined under the sentencing          by the parties as relevant to the issue here,
guidelines;                                 the question does not call for a complex
(2) the defendant did not use               analysis. As other courts of appeals have
violence or credible threats of             indicated, the answer is dictated by
violence or possess a firearm or            common sense and basic principles of
other dangerous weapon (or induce           statutory construction. Four other courts
another participant to do so) in            of appeals have adopted the view espoused
connection with the offense;                by the Government here, holding that
(3) the offense did not result in           probationary sentences are barred where a
death or serious bodily injury to any
person;
(4) the defendant was not an                       evidence the defendant has
organizer, leader, manager, or                     concerning the offense or offenses
supervisor of others in the offense,               that were part of the same course of
as determined under the sentencing                 conduct or of a common scheme or
guidelines and was not engaged in                  plan, but the fact that the defendant
a continuing criminal enterprise, as               has no relevant or useful other
defined in section 408 of the                      information to provide or that the
Controlled Substances Act; and                     Government is already aware of the
(5) not later than the time of the                 information shall not preclude a
sentencing hearing, the defendant                  determination by the court that the
has truthfully provided to the                     defendant has complied with this
Government all information and                     requirement.

                                        8
defendant is convicted of a class B felony,         F.3d 1321 (9th Cir. 1997); United States v.
or of violating 21 U.S.C. § 960(b)(2),              Belt, 89 F.3d 710 (10th Cir. 1996); United
notwithstanding eligibility for the safety          States v. Snelling, 961 F.2d 93 (6th Cir.
valve.8 See United States v. Green, 105             1991); United States v. Thomas, 930 F.3d
                                                    526 (7th Cir. 1991).
                                                            We will likewise hold that such a
   8
    Dickerson urges that there is a circuit         sentence was improper here, for reasons
split with regard to this question, and cites       that were ably set forth by the Court of
decisions of the First, Fourth, and Eleventh        Appeals for the Ninth Circuit in Green.
Circuits as supportive of her position.             There, the defendant was convicted under
However, all of the cases mentioned by              21 U.S.C. § 841 – a different controlled
Dickerson are inapposite given the                  substances law that, like § 960(b)(2),
question we consider here. It is true that          contained both a mandatory minimum and
the First Circuit has affirmed probationary         a prohibition on probation – and was also
sentences where the relevant offenses               eligible for the safety valve created by §
included statutory bars on probation, but           3553(f). In Green, the court explained:
this particular challenge to those sentences
                                                           Green argues that there is no
was not raised or examined in those cases,
                                                           difference between a statutory
each of which involved unrelated
                                                           minimum term of imprisonment
challenges to the convictions or sentences.
                                                           and a ban on probation, and
See, e.g., United States v. Sclamo, 997
                                                           therefore that the language of §
F.2d 970 (1st Cir. 1993) (examining only
                                                           3553(f) allows the sentencing judge
w h e t h e r t he de fend ant’s f amil y
                                                           to disregard both. If this were so,
circumstances rendered his case unusual
                                                           then § 841(b) would create two
enough to support a downward departure).
                                                           “minimum sentences.” The ban on
The same is true of the authority relied on
                                                           probation in § 841 would be
from the Eleventh Circuit. See United
                                                           unnecessary if there were not a
States v. Pippen, 903 F.2d 1478 (11th Cir.
                                                           way, such as § 3553(f), to dip
1990) (reviewing a sentence of community
confinement imposed in a case where the
defendant rigged bids in violation of the
Sherman Act where the only challenge was            controlled substances statutes were
not based on any statutory bans on                  amended to include explicit bans on
probation, but instead was based on an              probation. See United States v. Daiagi,
argument related to the policies underlying         892 F.2d 31 (4th Cir. 1989). As a result,
the Guidelines applicable to this type of           its conclusion has been questioned and
offense). Finally, although the Fourth              soundly rejected by other courts
Circuit has countenanced a probationary             considering such a question after those
sentence in the context of a similar drug           amendments became effective. See, e.g.,
offense, it did so before the relevant              Thomas, 930 F.2d at 528.

                                                9
       below the 10-year minimum                            Thus, the District Court committed
       imprisonment. To suggest that a              error in sentencing Dickerson to probation,
       court can disregard both the                 and we are convinced that the error was
       minium sentence and the probation            “plain,” given the clarity of the statutory
       ban would render the ban on                  language and the notice included in the
       probation in § 841 entirely                  PSR. As to the third prong of the plain
       meaningless, since every time a              error analysis, we are persuaded that
       c o urt a v oi de d t he 10 -ye a r          substantial rights were affected here, as
       minimum, it could also disregard             Dickerson’s sentence obviously would
       the probation ban. Construing §              have been different had the error not been
       841(b) to give effect to every               made, and Congress’s interest in
       provision, it appears that § 841             imprisoning certain drug offenders is a
       establishes the probation ban as the         “right” to which the citizenry is entitled.
       ultima te floor in case th e                 We will not speculate as to what sentence
       mandatory minimum sentence is                the District Court would have imposed
       somehow avoided. We therefore                absent this error, since any sentence of
       hold that the “notwithstanding any           imprisonment – even one of time served –
       other provision of law” language in          would be qualitatively different from a
       § 3553(f) is tied only to the ability        probationary sentence. See United States
       to disregard statutory minimum               v. Granderson, 511 U.S. 39, 51 (1994)
       terms of imprisonment; any other             (noting that probationary sentences and
       reading would eviscerate this                terms of imprisonment followed by
       ultimate floor in § 841.                     supervised release are “sentences of unlike
                                                    character”). Therefore, we conclude that
Green, 105 F.3d at 1323-24; see also
                                                    the District Court committed plain error in
Thomas, 930 F.2d at 528 (containing a
                                                    sentencing Dickerson to probation, and
similar discussion of § 841 and § 3553(e),
                                                    that the error seriously affected the
which includes language resembling that
                                                    integrity of the proceedings. Accordingly,
used in § 3553(f) and provides a second
                                                    on remand, the District Court will be
basis upon which a district court may
                                                    instructed to impose a sentence of a term
impose a sentence below the statutory
                                                    of imprisonment.
minimum). Adopting the reasoning quoted
above, we hold that D ickerson’s
probationary sentence violates the
                                                         III. The Downward Departure
statutory prohibition on sentences of
probation cited by the Government and                      The second set of issues raised by
referenced by the Probation Officer in the          the Government’s appeal involves
PSR, despite Dickerson’s eligibility for the        challenges to the departure for aberrant
safety valve provision of 18 U.S.C. §
3553.


                                               10
behavior.9      We cannot remand for                   r e s e n t e n c i n g b a s e d o n t h e p l a i n ly
                                                       erroneous probationary sentence without
                                                       reaching these issues, as we must also
    9                                                  instruct the District Court whether, and to
       We will address the Government’s
                                                       what extent, it can depart for aberrant
a rg u m ents r e g a r d in g D i c k e rson’s
                                                       behavior when it resentences Dickerson.
downward departure notwithstanding the
                                                       In considering these issues, not only must
fact that they involves sentencing issues
                                                       we examine the merits of the departure and
that are completely based on the Federal
                                                       the extent to which the District Court
Sentencing Guidelines, which have
                                                       reduced Dickerson’s sentence, but we
recently come under attack in the wake of
                                                       must also preliminarily consider whether
the Supreme Court’s decision in Blakely v.
                                                       and how the recently-enacted PROTECT
Washington, 124 S. Ct. 2531 (2004). We
                                                       Act impacts our standard of review in
do so because the question here involves
                                                       cases where departures have been granted
the application of a downward departure,
                                                       prior to the Act’s effective date.
rather than an upward departure or a
sentencing enhancement. Thus, unless the
entire Guidelines regime falls, the decision
                                                                   A. Standard of Review
in Blakely is not clearly implicated here.
Further, in response to questioning by the                    Before Congress enacted the
Court at oral argument, the parties                    PROTECT Act on April 30, 2003, we
conceded that no Blakely-related problems              reviewed a sentencing court’s decision to
are likely to arise on the facts of this case.         depart from the applicable Guideline range
        Additionally, we note that we might            for an abuse of discretion, granting
not normally address both the issue of the             substantial deference to the district courts.
statutory prohibition on probation, as well            See Koon v. United States, 518 U.S. 81, 98
as the propriety of a downward departure,              (1996); United States v. D’Amario, 350
since a finding that no departure was                  F.3d 348, 356 (3d Cir. 2003). The
warranted under the Guidelines would                   amendments contained in the PROTECT
render discussion of the ban on probation              Act modified our standard of review,
unnecessary. But, given the uncertain                  requiring that we consider de novo
future of the Guidelines, we find it prudent           sentences that fall beyond the range
to reach both issues now.                   On         specified by the Guidelines. Although
resentencing, the District Court may wish
to announce an appropriate alternative
non-Guideline sentence. See, e.g., United              960(b)(2) will continue to limit the District
States v. Leach, No. 02-172-14, 2004 WL                Court’s discretion with respect to
1610852, at *4 (E.D. Pa. July 13, 2004).               Dickerson’s sentence, even if the
However, such a sentence must include a                G u i d e l i n es a r e u l ti m a t e ly h e ld
term of imprisonment, as the ban on                    unconstitutional by this Court or the
probation set forth in 21 U.S.C. §                     United States Supreme Court.

                                                  11
numerous other courts of appeals have                 amended provision, we still review any
already examined the PROTECT Act’s                    findings of fact made by the District Court
impact on their standard of review, we                for clear error. Id. The only question
have not yet spoken on the manner in                  before us, then, involves the effect of the
which the new standard should be applied.             de novo review provision, which applies to
                                                      d e t e r m in a t i o n s m a d e u n d e r §
       The relevant statutory review
                                                      3742(e)(3)(A) and (B).
provision, as amended by the PROTECT
Act, directs courts of appeals to review                      The Government asserts that the
sentences that are “outside the applicable            application here of the standard articulated
guideline range” de novo. 10 Under this               in the PROTECT Act does not run afoul of
                                                      the constitution, meaning that it can be

  10
    The relevant language from 18 U.S.C.
§ 3742(e) reads as follows:                                        unreasonable degree from the
                                                                   applicable guidelines range,
       Upon review of the record, the                              having regard for the factors
       court of appeals shall determine                            to be considered in imposing a
       whether the sentence–                                       sentence, as set forth in
       (1) was imposed in violation                                section 3553(a) of this title
       of law;                                                     and the reasons for the
       (2) was imposed as a result of an                           imposition of the particular
       incorrect applic ation o f the                              sentence, as stated by the
       sentencing guidelines;                                      district court pursuant to the
       (3) is outside the applicable                               provisions of section 3553(c)
       guideline range, and                                        ....
             (A) the district court failed to
             provide the written statement            The court of appeals shall give due regard
             of reasons required by section           to the opportunity of the district court to
             3553(c);                                 judge the credibility of the witnesses, and
             (B) the sentence departs from            shall accept the findings of fact of the
             the applicable guideline range           district court unless they are clearly
             based on a factor that–                  erroneous and, except with respect to
                 (i) does not advance the             determinations under subsection (3)(A) or
                 objectives set forth in              (3)(B), shall give due deference to the
                 section 3553(a)(2); or               district court’s application of the
                 (ii) is not authorized under         guidelines to the facts. With respect to
                 section 3553(b); or                  determinations under subsection (3)(A) or
                 (iii) is not justified by the        (3)(B), the court of appeals shall review de
                 facts of the case; or                novo the district court’s application of the
             (C) the sentence departs to an           guidelines to the facts.

                                                 12
applied to cases on appeal in which the            1104-06; Saucedo-Patino, 358 F.3d at 792-
defendants were sentenced prior to the             93; Stockton, 349 F.3d at 764 & n.4;
Act’s effective date, and that the Act             Mallon, 345 F.3d at 945-47.
requires us to review de novo the propriety
                                                           We take this opportunity to join our
of a departure. Dickerson, on the other
                                                   sister circuits by holding that the
hand, contends that the Ex Post Facto
                                                   PROTECT Act’s de novo review provision
clause prevents us from applying the
                                                   does not implicate the Ex Post Facto
amended standard of review to her case, as
                                                   Clause when applied to an appeal
her sentence was imposed prior to April
                                                   involving a defendant sentenced prior to
30, 2003. Alternatively, she urges that
                                                   the Act’s effective date. Like the other
where the district court departs based on a
                                                   courts that have considered identical
factor explicitly permitted by the
                                                   challenges to the review provision of the
Guidelines, such as aberrant behavior, we
                                                   PROTECT Act amendments, we conclude
should review only for abuse of discretion.
                                                   that the change to our standard of review is
 We reject both of Dickerson’s arguments.
                                                   essentially a procedural change, rather than
       So far, nine other courts of appeals        a substantive one. See, e.g., Kostakis, 364
have published opinions in which they              F.3d at 51; Mallon, 345 F.3d at 947. The
have applied the de novo standard set forth        amendment does not increase the
in the PROTECT Act to departure cases              punishment for an existing offense, modify
that were pending on appeal when the               the circumstances under which a departure
amendments became effective. See United            may be granted, criminalize previously
States v. Bell, 371 F.3d 239 (5th Cir.             innocent behavior, change the elements of
2004); United States v. Kostakis, 364 F.3d         an offense, or alter the facts that require
45 (2d Cir. 2004); United States v.                proof at trial. Mallon, 345 F.3d at 946.
Daychild, 357 F.3d 1082 (9th Cir. 2004);           Instead, the new standard of review merely
United States v. Saucedo-Patino, 358 F.3d          “changes who within the federal judiciary”
790 (11th Cir. 2004); United States v.             may weigh in on the decision of whether
Thurston, 358 F.3d 51 (1st Cir. 2004);             the legal standards for a departure are met,
United States v. Andrews, 353 F.3d 1154            insofar as it “increase[s] the number of
(10th Cr. 2003); United States v. Stockton,        judges who must consider [the] issue.” Id.
349 F.3d 755 (4th Cir. 2003); United               Under these circumstances, no Ex Post
States v. Mallon, 345 F.3d 943 (7th Cir.           Facto concerns arise when we apply the
2003); United States v. Hutman, 339 F.3d           new standard of review to cases that were
773 (8th Cir. 2003). Six of those opinions         pending before us when the PROTECT
specifically examine, and reject, Ex Post          Act took effect.
Facto challenges to the application of the
                                                         Dickerson contends, however, that
new review provisions to pending appeals.
                                                   even under the PROTECT Act we should
See Bell, 371 F.3d at 241-42; Kostakis,
                                                   review for abuse of discretion here. Her
364 F.3d at 51-52; Daychild, 357 F.3d at
                                                   primary argument is based on a flawed

                                              13
reading of 18 U.S.C. § 3742(e)(3)(B).                      regarding our standard of review must fail.
Specifically, she urges that we need not
                                                                  The provision of the PROTECT Act
conduct any inquiry under (B)(i) or (B)(ii)
                                                           that is relevant here raises four distinct
if the departure is based on a factor that is
                                                           inquiries in which we, as a reviewing
explicitly permitted by the Guidelines – for
                                                           court, are to engage: first, did the district
example, aberrant behavior. Therefore,
                                                           court provide an adequate written
she reasons, there is no de novo review in
                                                           statement of reasons, as required by 18
a case such as hers. However, upon closer
                                                           U.S.C. § 3553(c), see 18 U.S.C. §
examination of the language of §
                                                           3742(e)(3)(A); second, does the sentence
3742(e)(3)(B), see supra note 10, we
                                                           depart from the Guideline range based on
observe that Dickerson’s argument,
                                                           a factor that advances the objectives set
focused as it is on subsections (i) and (ii),
                                                           forth in 18 U.S.C. § 3553(a)(2), and is
ignores subsection (iii).              The clear
                                                           authorized under 18 U.S.C. § 3553(b), see
language of § 3742(e)(3)(B) includes three
                                                           18 U.S.C. § 3742(e)(3)(B)(i), (ii); third,
disjunctive subsections, and, in order to
                                                           does the sentence depart from the
uphold the downward departure in this
                                                           Guideline range based on a factor that is
case, we must determine that each of the
three subsections of § 3742(e)(3)(B) are
satisfied.         Thus, we are required to
examine de novo, under subsection (iii),
whether the aberrant behavior departure
                                                           States v. Bell, 371 F.3d 239 (5th Cir.
was justified by the facts of Dickerson’s
                                                           2004). Under the Fifth Circuit’s ultimate
case.          Dickerson’s reading of §
                                                           approach, the considerations enumerated
3 7 4 2 ( e ) ( 3 ) (B ) i s i l lo g i c a l a n d
                                                           in subsections (i) and (ii) are automatically
unsupported.11 Accordingly, her argument
                                                           fulfilled where the departure factor is one
                                                           that is listed in the Guidelines, but de novo
                                                           review of whether a departure is justified
  11
     Dickerson relies heavily on a decision                by the facts of the case is still required.
of the Court of Appeals for the Fifth                      Bell, 371 F.3d at 243-44. Thus, the Fifth
Circuit in which that court appeared to                    Circuit no longer follows the approach
adopt her position regarding review of                     suggested by Dickerson; indeed, she has
departures based on factors included in the                pointed us to no other courts that do. Cf.
Guidelines. See United States v. Bell, 351                 Thurston, 358 F.3d at 73 (describing its
F.3d 672 (5th Cir. 2003). However, the                     similar view that factors listed in the
Fifth Circuit subsequently withdrew that                   Guidelines as permissible grounds for
opinion and issued a new decision                          departure automatically satisfy the first
superseding it, modifying the court’s                      two subsections of § 3742(e)(3)(B), but
approach to cases like this one to bring it                that a de novo inquiry is still necessary to
in line with the language of the statute and               determine whether subsection (iii) is
the decisions of other courts. See United                  satisfied as well).

                                                      14
justified by the facts of the case,12 see 18        properly granted.14 See Kostakis, 364 F.3d
U.S.C. § 3742(e)(3)(B)(iii); and fourth, if         at 51, Andrews, 353 F.3d at 1155-56.
a departure is warranted, was the extent of
                                                             We need not address whether the
the departure granted by the district court
                                                    District Court’s written statement was
reasonable, see 18 U .S.C . §
                                                    sufficiently specific in light of the
3742(e)(3)(C). 13
                                                    requirements in 18 U.S.C. § 3553(c), as
       In examining the first three                 the parties do not dispute the adequacy of
questions, we are to engage in de novo              the written statement. The parties also do
review. However, as the subsection of §             not devote significant attention to the
3742(e)(3) that mandates the fourth                 second question described above, but, as
question is not impacted by the PROTECT             aberrant behavior is a factor that was
Act’s de novo standard of review                    considered by the Sentencing Commission
provision, we are to continue to apply an           and included in the Guidelines as a
abuse of discretion standard as we review           permissible basis for departures, we have
the extent of departures that have been             little difficulty concluding that it is a factor
                                                    that advances the objectives of §
                                                    3553(a)(2) and is authorized under §
                                                    3553(b). See, e.g., Thurston, 359 F.3d at
   12
    At this third stage of our review, we
will only review whether the type of
                                                      14
departure granted is generally warranted                 Of course, we will only engage in this
by the facts of the case; we will not               review of the extent of a departure in cases
consider whether the extent of the                  where, under the provisions of 18 U.S.C. §
departure is appropriate. See, e.g., Bell,          3742(a) and (b), we have jurisdiction to
371 F.3d 243; Thurston, 358 F.3d at 73;             hear such a challenge in the first instance.
Andrews, 353 F.3d at 1156.                          Here, our jurisdiction to engage in a
                                                    review of both the propriety and the extent
        13
          Most courts to consider this              of Dickerson’s downward departure is
PROTECT Act question have only                      clearly based upon § 3742(b)(3), as the
examined whether a departure is justified,          Government is appealing a sentence that
and have not discussed the first two                falls below the relevant Guideline range.
subsections of § 3742(e)(3)(B) in great             Thus, this case does not present us with the
detail or considered how the analysis under         jurisdictional questions that would
those subsections might be impacted in              accompany a post-PROTECT Act appeal
cases involving factors included in the             by a defendant of a district court’s
Guidelines. See, e.g., Hutman, 339 F.3d at          downward departure ruling. See, e.g.,
775. However, our view of the four                  United States v. Linn, 362 F.3d 1261 (9th
requisite inquiries is dictated by the              Cir. 2004); cf. United States v. Parker, 902
statute, and is consistent with each of the         F.2d 221 (3d Cir. 1990); United States v.
nine opinions of other courts listed above.         Denardi, 892 F.2d 269 (3d Cir. 1989).

                                               15
73. Having disposed of the first two                 inquiries” when considering a departure
inquiries, our decision will turn on whether         for aberrant behavior under § 5K2.20.
the departure for aberrant behavior was              United States v. Castano-Vasquez, 266
justified by the facts of Dickerson’s case,          F.3d 228, 230 (3d Cir. 2001). One inquiry
and, if it was justified, whether the extent         asks “whether the defendant’s case is
of the departure was reasonable.                     extraordinary,” and the other asks
                                                     “whether his or her conduct constituted
                                                     aberrant behavior.” Id. Under the relevant
              B. Discussion                          Guideline provisions, the sentencing court
                                                     is free to address these inquiries in any
       We first examine the standards
                                                     order it chooses, as long as it considers
govern ing depa rtures for aberrant
                                                     both questions. Id. at 234. As we will
behavior, as they are described in the
                                                     explain below, we do not think that the
Guideline provision itself and applied in
                                                     District Court adequately addressed either
our case law.15 As we have previously
                                                     of these requisite inquiries when it
instructed, a sentencing court is required to
                                                     considere d Dickerson’s downward
engage in “two separate and independent
                                                     departure motion.16
                                                            As is true whenever a court
      15
        In her motion for a downward                 considers departing from a Guideline
departure, Dickerson originally sought a             sentencing range, the District Court was
departure based on aberrant behavior                 required to find that Dickerson’s case was
under § 5K2.20 or, more generally, based             extraordinary, or “outside the heartland” of
on a combination of factors under § 5K2.0.           cases, before it departed downward. See
However, the “combination of factors”                Koon v. United States, 518 U.S. 81, 95-96
departure was not mentioned at sentencing
by counsel or by the District Court. Here,
                                                       16
Dickerson focuses almost exclusively on                   Preliminarily, we note that a departure
aberrant behavior as well. The other                 for aberrant behavior is prohibited in
factors cited as potentially relevant under          certain circumstances, which are described
a “combination of factors” theory – for              in § 5K2.20. None of those circumstances
example, Dickerson’s history of stable               are applicable here. One of the situations
employment and her attempts to cooperate             listed, in which such a departure is barred,
with authorities – are all factors that are          is where “the offense of conviction is a
subsumed within the aberrant behavior                serious drug trafficking offense.”
analysis. Thus, because Dickerson cites no           Dickerson’s crime is not considered to be
additional factors beyond the aberrant               a “serious drug trafficking offense,” as
behavior considerations, we would only               defined in Application Note 1, because she
place our stamp of approval on the District          is eligible for the safety valve exception to
Court’s departure ruling if her case                 the mandatory minimum described in
warrants an aberrant behavior departure.             U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f).

                                                16
(1996); Castano-Vasquez, 266 F.3d at 232.            clear, given her completion of a job
In Application Note 2 to § 2.20 of the               training program and her consistent
Guidelines, the Sentencing Commission                employment history.        Her ability to
has listed five considerations that may be           function in an advanced academic
relevant to the extraordinariness inquiry in         environment is also apparent, given the
aberrant behavior cases. The listed factors          fact that she completed high school and
include the defendant’s: “(A) mental and             spent two full years attending college.
emotional conditions; (B) employment                 Further, the District Court quite obviously
record; (C) record of prior good works;              perceived Dickerson to be a capable young
(D) motivation for committing the offense;           woman, and was impressed by her past
and (E) efforts to mitigate the effects of           accomplishments and her ability to cope
the offense.” U.S.S.G. § 2.20, cmt. n.2.             with life in a positive manner after her
These factors are “helpful guideposts,”              arrest. Therefore, we cannot conclude that
rather than mandatory considerations, see            her mental and emotional conditions alone
Castano-Vasquez, 266 F.3d at 235, but                are dire enough to render her case
they are especially instructive as we set out        extraordinary.
to review departures like this one under the
                                                             The four remaining considerations
new de novo standard. The District Court
                                                     do not persuade us that Dickerson’s
did not make any finding, either explicitly
                                                     situation falls outside the heartland of
or implicitly, as to the extraordinary nature
                                                     comparable drug cases.             Although
of Dickerson’s case, as compared to other
                                                     Dicke rson’s record of consistent
cases involving similar crimes.
                                                     employment, including her ability to
       After reviewing the record before             secure and retain a job that she enjoys as
us, we are not convinced that Dickerson’s            the proceedings related to her offense have
case is an extraordinary one. She relies             moved along, is commendable, it does not
heavily upon a psychological evaluation              appear to be exceptional for someone her
performed prior to her sentencing to argue           age. She has not offered any examples of
that her mental and emotional conditions             prior good works that would distinguish
are out of the ordinary. The conclusions             her from typical defendants convicted of
contained in the report indicate that                narcotics-related offenses. Her motivation
Dickerson intellectually functions at a              for committing the offense was, at its core,
level that is far lower than her age would           a desire to improve her financial situation,
imply, and that she has suffered from bouts          which we believe is all too common for
of depression that were at times severe.             people who commit this type of drug
While these findings might give us pause,            courier offense. And finally, while she
we must contrast them with the facts that            turned herself in and attempted to
we glean from the rest of the record. For            cooperate when she was questioned by
example, Dickerson’s ability to function in          Customs officials, her efforts in this regard
an adult-level working environment is                do not rise to a level extraordinary enough


                                                17
to support a departure.                               criminal occurrence or transaction
                                                      constitutes “aberrant behavior” if it: “(A)
        Accordingly, we think that
                                                      was committed without significant
consideration of the circumstances of this
                                                      planning; (B) was of limited duration; and
case, guided by the factors listed by the
                                                      (C) represents a marked deviation by the
Sentencing Commission, do not reasonably
                                                      defendant from an otherwise law-abiding
lead to the conclusion that Dickerson’s
                                                      life.” U.S.S.G. § 5K2.20, cmt. n.1. All
case is extraordinary. We have found that
                                                      three prongs must be satisfied. Here, the
aberrant behavior departures were not
                                                      District Court limited its discussion to the
appropriate in cases involving ordinary
                                                      third factor and made no explicit or
facts and circumstances in situations that
                                                      implicit findings with respect to the other
were comparable to this one. See, e.g.,
                                                      two. On appeal, the Government does not
Castano-Vasquez, 266 F.3d at 230-31
                                                      contest the fact that this offense was a
(finding no showing of extraordinariness
                                                      “marked deviation” from Dickerson’s
where the defendant in a heroin
                                                      otherwise law-abiding life. However, the
importation case was in his fifties, did
                                                      other two requirements – regarding
volunteer work in his community, suffered
                                                      planning and duration – were not
from medical problems, and imported
                                                      considered by the District Court, and we
drugs only once to gain money to support
                                                      will briefly discuss them both.
his family after losing his ability to provide
for them by farming). As the sentencing                       The actual planning undertaken by
judge noted, “Dickerson fits the profile of           Dickerson in connection with this offense
a[] mule.” The District Court did not                 included the following: she engaged in a
discuss factors that would remove                     preliminary discussion of the details of her
Dickerson’s case from the heartland of                involvement with Chino a few weeks prior
defendants who commit comparable drug                 to her trip; she acquired $900 from Chino
offenses, and we do not find any basis for            and used it to purchase her plane ticket;
a finding that Dickerson’s situation is               and she arranged to have a friend pick her
extraordinary.                                        up from the airport when she returned to
                                                      the United States. Additionally, as the
       Even if we were to agree with
                                                      Government notes, we might also consider
Dickerson that the facts of her case were
                                                      the reasonably foreseeable planning
exceptional, we would be compelled to
                                                      undertaken by others involved in the
reject her downward departure based on
                                                      offense, since § 1B1.3(a)(1)(B) of the
our analysis pursuant to the other inquiry
                                                      Guidelines would classify such activity as
mandated by § 5K2.20 and Castano-
                                                      “relevant conduct” for sentencing
Vasquez.       In analyzing whether
                                                      purposes.
Dickerson’s behavior was aberrant, a
sentencing court must engage in a three-                    Regardless of whether we look to
pronged analysis.         According to                planning undertaken by others like Chino
Application Note 1 to § 5K2.20, a single              and Jose in connection with Dickerson’s

                                                 18
trip, we do not consider this to be a case          1098 n.7 (11th Cir. 2004) (indicating that,
where the defendant committed the offense           in the context of a criminal statute related
without significant planning. Dickerson             to coercing minors to engage in sexual
had weeks to prepare for the offense, and           activity, two ninety-m inute phone
she engaged in preparatory behavior                 conversations were not “of limited
during that time; she was not simply                duration”). Additionally, Dickerson had
approached at the airport just before               four days for further reflection once she
checking her luggage and asked to carry a           arrived in the Dominican Republic. As we
suitcase onto the plane. Moreover, other            see it, in the context of a courier’s role in
courts have rejected departure requests on          a drug importation scheme, Dickerson’s
this basis where the planning involved was          offense cannot be considered “of limited
far less significant than it was here. See,         duration” where her involvement spanned
e.g., United States v. Castellanos, 355 F.3d        a period of several weeks.
56 (2d Cir. 2003) (upholding a district
                                                           As we noted above, the District
court’s refusal to depart where the
                                                    Court did not make findings regarding the
defendant made plans to buy heroin one
                                                    amount of planning that was involved in
week in advance and arrived at the
                                                    the offense, the duration of Dickerson’s
transaction with a large amount of cash
                                                    involvement in the offense, or the
with which to make the purchase).
                                                    extraordinary nature of this case. As is
        As to the duration of the offense,          clear from our previous decisions, and
the record does not reveal exactly how              from the Guidelines themselves, it is
many weeks separated the phone                      imperative that district courts demonstrate
conv ersatio n between Chino and                    that they have engaged in the appropriate
Dickerson, during which the plan was first          analysis and made the requisite findings
discussed, from the date when Dickerson             before deciding whether to grant a
left for the Dominican Republic.                    departure. Considering the record before
However, we think that a period of                  us and the relevant case law, we see no
“several weeks” exceeds what we would               reaso nable basis for finding that
view as a limited duration in this context.         Dickerson’s actions “lacked significant
A few weeks is sufficient to give a                 planning” or were “of limited duration,” or
defendant time to consciously reflect on            that her situation is removed from the
her actions and consider whether she                heartland of cases involving minor
should engage in the relevant criminal              participants in drug importation schemes.
behavior. See United States v. Colace,              We therefore conclude that no downward
126 F.3d 1229, 1231 (9th Cir. 1997)                 departure for aberrant behavior is justified
(stating that offense was not of limited            by the facts of this case, and we will
duration where defendant had two months             instruct the District Court to resentence
“to reflect on his criminal conduct”); cf.          Dickerson to a term of imprisonment that
United States v. Orrega, 363 F.3d 1093,             falls within the applicable Guideline


                                               19
range.17                                            will vacate Dickerson’s sentence and
                                                    remand for resentencing consistent with
                                                    this opinion, at which time the District
             IV. Conclusion                         Court shall impose a sentence within the
                                                    appropriate Guideline range of 30 to 37
       As we have explained above, the
                                                    months.
District Court committed plain error in
sentencing Dickerson to a term of
probation in the face of explicit statutory
prohibitions on such a sentence. The
District Court also erred in granting a
downward departure for aberrant behavior
on the facts of this case. Accordingly, we


       17
         Because we conclude that no
downward departure is warranted, we need
not engage in an examination of whether
the extent of the departure granted here
was unreasonable as the Government
alternatively argues. However, we feel
compelled to note that the District Court
granted a staggering eleven-level departure
without any explanation of why such a
departure was called for, and thus
reasonable, under these circumstances.
The Court did note a desire to avoid any
interruption to Dickerson’s rehabilitation
that would be caused by a sentence of
imprisonment.        However, under our
precedent, sentencing courts are instructed
to arrive at a reasonably sized departure by
analogizing to other Guideline provisions,
and we have remanded where district
courts have failed to provide an adequate
explanation. See United States v. Jacobs,
167 F.3d 792, 800 (3d Cir. 1999) (citing
United States v. Kikumura, 918 F.2d 1084,
1113 (3d Cir. 1990)). But, given our
determination that the departure was not
warranted in the first instance, we need not
rule on this issue.

                                               20